DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2020 has been entered.
Response to Amendment
Claims 1-6, 15 and 19-20 have been amended. Claim 7 has been canceled. 
Claims 21-26 are newly added. Claims 8-14 have been withdrawn. Claims 15-16 and 21-26 are rejoined based on the linking claims. Claims 1-6 and 15-26 remain present in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, constitute impermissible hybrid claims by combining a method claim depending on the apparatus claim (e.g., a driving method claim 15 of the display device according to claim 1).  The method claim must be separate as an independent claim.
Applicant must amend the claim(s) to place the claim(s) in proper independent form, rewrite the claim(s) in independent form, or present a sufficient showing that the independent claim(s) complies with the statutory requirements.
	The dependent claims 16-19 are rejected for depending upon a rejected base claim 15.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 19 discloses a computer-readable storage medium is considered to include a software medium or data signal per se.  All software medium must be stored in a non-transitory medium.  A storage medium or a software medium is a signal transitory. Signal per se is not statutory as they fail to fall into one of the four statutory categories of invention. Therefore, claim 19 rejected under 35 U.S.C. 101.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 15-16, 18, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2010/0109566.
Regarding claims 1, Kang teaches a display device (200, ¶73, Fig 4) comprising: a light guide plate (203, ¶60, Fig 4); a film sheet (205, ¶60, Fig 4) and a liquid crystal module (207, ¶64, Fig 4) disposed on a light emitting side of the light guide plate (Fig 4); 
a dual-die device (at least two-LED chip 230, ¶69, Fig 4. See ¶69) disposed on one side of the light guide plate (the light guide 203, Fig 4); a first light emitting die for emitting light containing short-wave blue light (a blue LED chip emits blue light. See ¶43); a second light emitting die for emitting light from which short-wave blue light is (a green LED chip emits green light, not blue light. See ¶44); a control circuit (250, ¶71, Fig 4) connected to the first light emitting die (the blue LED chip) and the second light emitting die (the green LED chip) and configured to control the first light emitting die or the second light emitting die to be turned on (see ¶42-¶43),  wherein the first light emitting die and the second light emitting die are integrated in the dual-die device (Kang teaches such a package body 110 can be obtained by stacking substrates or can be integrally formed through an injection molding process. See ¶51. Kang does not disclose explicitly the blue LED chip and the red LED chip are integrated. It would have been matter of obvious engineering design to make integral of the blue LED chip and the red LED chip that were rigidly secured together as a single unit. The constituent parts are so combined to constitute a unitary whole. Thus, integration of parts is not patentable. In re Larson, 144 USPQ 347 (CCPA 1965). In re Lockhart, 90 USPQ 214 (CCPA 1951)); 
a third light emitting die (the red LED chip, Fig 1, ¶21) disposed on one side of the light guide plate (203) and separated from the dual-die device (the blue, green LED chip, Fig 1), and configured to emit light from which short-wave blue light is filter out (the red LED chip emits red light, see ¶41); and the dual-die device is configured to only turn on one type of the first light emitting die and the second light emitting die in a time period (see ¶42-¶43), and the third light emitting die is configured to be turned on when the second light emitting die in the dual-die device is turned on (see ¶41).
Regarding claim 2, Kang teaches a display device according to claim 1, wherein the control circuit comprises: a first control circuit (155, ¶31, Fig 1) connected to the first light emitting die (the blue LED chip, Fig 1) and configured to control the first light 
Regarding claim 6, Kang teaches a display device according to claim 1, wherein the first light emitting die (131, Fig 1) is located at one end of the dual-die device, and the second light emitting die (133, Fig 1) is located at the other end of the dual-die device.
Regarding claim 7, Kang teaches a display device according to claim 1, wherein the dual-die device is configured to only turn on one type of light emitting dies in a time period. (Kang teaches the red, green and blue light emitting diodes 131, 132 and 133 are turned on by the driving circuit 150 at different time points. See ¶21).
Regarding claim 15, Kang teaches a driving method of the display device according to claim 1, comprising: turning on the dual-die device; and emitting light by the first light emitting die or the second light emitting die in the dual-die device. (see Kang ¶43).
Regarding claim 16, Kang teaches the driving method according to claim 15, wherein in case where the first light emitting die or the second light emitting die is an on-going light-emitting die in the dual-die device (the blue light emitting diode 133 becomes an ON state. Kang ¶43), the method further comprises: turning off the on-going light-emitting die in the dual-die device (the remaining light emitting diodes 131 and 132 become an OFF state. Kang ¶43), while turning on a currently-unlighted die in the dual-die device. (The driving circuit 150 enables an LED-OFF mode, a red LED-ON mode, a 
Regarding claim 18, Kang teaches the driving method according to claim 15, wherein the display device further comprises a third light emitting die (the red LED chip, Fig 1) disposed on one side of the light guide plate (203, Fig 4) and configured to emit light from which short wave blue light is filtered out (the red LED chip emits red light, ¶41), and the method also comprises: turning on the third light emitting die to emit light (see ¶41) when the second light emitting die in the dual-die device is turned on to emit light (see Kang ¶43).
Regarding claim 21, Kang teaches the display device according to claim 1, wherein the display device is in a normal display mode when the first light emitting die is turned on (see Kang ¶43); the display device is in an anti-blue light display mode when the second light emitting die is turned on (see Kang ¶42).
Regarding claim 22, Kang teaches the display device according to claim 1, wherein the dual-die device (230) is disposed on a side surface of the light guide plate (203, Kang Fig 4); or the dual-die device (230) is disposed on a side of the light guide plate (203) away from the film sheet (205, Kang Fig 4).
Regarding claim 24, Kang teaches the display device according to claim 1, further comprising: a second processing circuit (154, Kang Fig 1), wherein the second processing circuit (154) is connected to the dual-die device (130, Kang Fig 1) and the third light emitting die (131, Fig 1), and is configured to turn on the third light emitting die when the second light emitting die in the dual-die device is turned on (Kang ¶41-¶42).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Li et al. US 2017/0187005.
Regarding claim 3, Kang fails to teach a light emitting die is capable of filtering out blue light having a wavelength in a range from 400 nm to 450 nm.
	Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li abstract, and ¶6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have absorb blue light with wavelengths between 400 and 440nm taught by Li to modify the LED chip of Kang. The motivation for doing so would improve efficiency and reduce production cost, while obtaining eye-protecting effect at the same time. See Li ¶11.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Chen et al. US 10,578,271.
Regarding claim 4, Kang fails to teach a dual-die device has a length less than 3.8 millimeters.
	Chen teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21.
.

Claims 5, 17, 19, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Shimoda et al. US 2007/0120808.
Regarding claim 5, Kang does not teach wherein the dual-die device is configured to switch between turning on of the first light emitting die and turning on of the second light emitting die by the control circuit. 
Regarding claim 26, Kang does not teach a switch button connected to the control circuit.
Shimoda teaches the switch section 41 sorts the data of each color of the LED electric current data 25 included in the composite data signal 27 to the DACs 42R, 42G, and 42B. A DAC 42B and a drive circuit 43B are connected to the other end of the switch 41B to in this order. Shimoda ¶56-¶57.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the switch section taught by Shimoda to modify the LED chip of Kang. The motivation for doing so would reduce the number of bits of the LED electric current data. Shimoda ¶57.

Regarding claim 23, Kang does not teach a first processing circuit connected to the dual-die device, wherein the first processing circuit is configured to increase an input current of the dual-die device when the second light emitting die in the dual-die device is turned on.
Shimoda teaches the electric current values can be uniformly increased without changing a relative ratio of the electric current values being applied to the LEDs, 51R, 51G, and 51B. Shimoda ¶75.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the electric current values can be uniformly increased without changing a relative ratio of the electric current values being applied to the LEDs, 51R, 51G, and 51B taught by Shimoda to modify the LED chip of Kang. The motivation for doing so would select the gain in accordance with the brightness setting. Shimoda ¶ 75.
Regarding claim 19, Kang does not teach a computer-readable storage medium for storing an executable instruction, the executable instruction being configured to implement the driving method of the display device according to claim 15 when executed by a processor.
Shimoda teaches the control section 304 includes a CPU (Central Processing Unit) 305, an ROM (Read-Only Memory) 306, and a RAM (Random Access Memory) 307, that are connected to the CPU 305. The control section 304 also includes an RGB 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the RAM taught by Shimoda to modify the LED chip of Kang. The motivation for doing so would adjust the color at the time of displaying the backlight in white color, and easily display a desired color of the white color on the LCD. See Shimoda ¶12.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Li et al. US 2017/0187005 and Chen et al. US 10,578,271.
Regarding claim 20, Kang teaches wherein the control circuit comprises a first control circuit connected to the first light emitting die and configured to control the first light emitting die to be turned on or turned off (See Kang ¶43): and a second control circuit connected to the second light emitting die and configured to control the second light emitting die to be turned on or turned off. (See Kang ¶42).
wherein the dual-die device is configured to switch between turning on of the first light emitting die and turning on of the second light emitting die by the control circuit (Kang teaches the driving circuit 150 enables an LED-OFF mode, a red LED-ON mode, a green LED-ON mode and a blue LED-ON mode according to a logical state of the 2-bit control signals S1 and S2. See Kang ¶44);

Kang does not teach wherein the second light emitting die is capable of filtering out blue light having a wavelength in a range from 400 nm to 450 nm. 
Li teaches a blue LED light configured to absorb blue light with wavelengths between 400 and 440nm. See Li abstract, and ¶6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have absorb blue light with wavelengths between 400 and 440nm to modify the LED chip of Kang. The motivation for doing so would improve efficiency and reduce production cost, while obtaining eye-protecting effect at the same time. See Li ¶11.
Kang and Li do not teach the dual-die device has a length less than 3.8 millimeters. 
Chen teaches the size of the plurality of light emitting diodes is 3.5 mm in length. See Chen Col. 6, ll. 20-21. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the size of the plurality of light emitting diodes is 3.5 mm in length to modify the LED chip of Kang. The motivation for doing so would improve electromagnetic protection. Chen Col. 5, ll. 52-54.


Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 14, 2022